Citation Nr: 0929006	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-28 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from January 1972 to April 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision by the Los 
Angeles, California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  


FINDING OF FACT

Multiple sclerosis became manifest and was diagnosed several 
years after the appellant's 1972 service on ACDUTRA.


CONCLUSIONS OF LAW

1.  The appellant's multiple sclerosis was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 
38 C.F.R. § 3.303 (2008).

2.  The appellant's 1972 ACDUTRA does not confer veteran 
status for purposes of presuming service connection for a 
chronic disease, including multiple sclerosis, that 
manifested after service.  38 U.S.C.A. §§ 101, 1112, 5107 
(West 2002) 38 C.F.R. §§ 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service Connection for Multiple Sclerosis

The appellant is seeking service connection for multiple 
sclerosis.  The appellant's service discharge document, DD 
Form 214, shows that his service, from January to April 1972, 
was ACDUTRA.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The appellant does not contend that he was diagnosed with 
multiple sclerosis during his ACDUTRA in 1972.  He reports 
that he was diagnosed with multiple sclerosis in 1981, and 
that he experienced symptoms of multiple sclerosis beginning 
as early as 1977 or 1978.  He asserts that VA should presume 
that his multiple sclerosis is service connected, because the 
disease became manifest within seven years after his service.

In the case of any veteran who served for ninety days or more 
during a period of war, certain chronic disabilities, 
including multiple sclerosis, are presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree (10 percent disabling or more) within a 
specified period after discharge from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  Multiple sclerosis is 
presumed to have been incurred in service if it becomes 
manifest within seven years from the date of separation from 
service.  38 C.F.R. § 3.307(a)(3).  Presumptive provisions do 
not apply to active duty for training.  Biggins v. Derwinski, 
1 Vet. App. 474 (1991).  

There is a threshold question as to whether the presumption 
of service connection for chronic diseases under 38 U.S.C.A. 
§ 1112 is applicable to the appellant's service, which was 
ACDUTRA.  Federal statute provides relevant definitions that 
apply for VA benefits purposes.  See 38 U.S.C.A. § 101.  The 
term "veteran" means, in pertinent part, a person who 
served in the active military, naval, or air service.  
38 U.S.C.A. § 101(2).  The term "active military, naval, or 
air service" includes, in pertinent part, active duty, and 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  The term "active duty" means, in pertinent 
part, full-time duty in the Armed Forces, other than active 
duty for training.  38 U.S.C.A. § 101(21).

The appellant's service was ACDUTRA, so that service was not 
active duty.  The appellant's service treatment records do 
not show, and the appellant does not contend, that during his 
ACDUTRA he was disabled from any disease or injury incurred 
or aggravated in line of duty.  Therefore, his ACDUTRA in 
1972 does not constitute active military, naval, or air 
service.  Because that ACDUTRA was not active military, 
naval, or air service, the ACDUTRA period does not confer 
"veteran" status for purposes of presuming that a chronic 
disease that manifested after service is service connected.  
Thus, the presumption of service connection under 38 U.S.C.A. 
§ 1112 is not applicable in the appellant's case.  

There is no evidence that the appellant's multiple sclerosis 
was present during his ACDUTRA.  There is no medical evidence 
or opinion linking the appellant's multiple sclerosis to his 
ACDUTRA period.  As the appellant's multiple sclerosis was 
not incurred or aggravated in service, and may not be 
presumed to be service connected, the Board denies the appeal 
for service connection for multiple sclerosis.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant notice by a May 2006 letter 
issued prior to adjudication of the claim, and an August 2006 
notice issued with the August 2006 rating decision.  The 
notice regarding the rating criteria or effective date 
provisions that are pertinent to the appellant's claim was 
issued with, and not prior to, the rating decision.  That 
error was harmless, however, given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  VA did 
not provide the appellant a medical examination with respect 
to the appellant's claim.  VA need not obtain an examination 
in this case, because the evidentiary record does not show 
that the appellant's multiple sclerosis may be associated 
with an established event, injury, or disease in service or 
otherwise associated with military service.  There is no 
evidence of multiple sclerosis in service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements; and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


